MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
                                                                          Jul 16 2018, 8:52 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Mark Small                                                Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
Kimberly A. Jackson                                       David E. Corey
Indianapolis, Indiana                                     Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         July 16, 2018
Child Relationship of:                                    Court of Appeals Case No.
                                                          18A-JT-349
J.B. and P.C. (Minor Children),
                                                          Appeal from the Vigo Circuit
and                                                       Court
J.B. (Mother) and B.C. (Father),                          The Honorable Sarah K. Mullican,
Appellants-Respondents,                                   Judge
                                                          The Honorable Daniel W. Kelly,
        v.                                                Magistrate
                                                          Trial Court Cause No.
The Indiana Department of                                 84C01-1707-JT-922 & 84C01-1707-
Child Services,                                           JT-923
Appellee-Petitioner.



Riley, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018                       Page 1 of 21
                                STATEMENT OF THE CASE
[1]   Appellants-Respondents, J.B. (Mother) and B.C. (Father) (collectively,

      Parents), separately appeal the termination of their parental rights to their

      minor children, P.C. and J.R.B. (Children).


[2]   We affirm.


                                                     ISSUE
[3]   Mother and Father each raise three issues on appeal, which we restate as:

      Whether the Indiana Department of Child Services (DCS) presented clear and

      convincing evidence to support the termination of Parents’ parental rights.


                      FACTS AND PROCEDURAL HISTORY
[4]   Father and Mother are the biological parents of P.C., born on February 10,

      2014, and J.R.B., born on September 29, 2015. The day after J.R.B.’s birth,

      DCS received a report that Mother had tested positive for methamphetamines,

      amphetamines, and cannabinoids. When a Family Case Manager (FCM)

      visited Mother, Mother admitted that she had used methamphetamines one or

      two days before giving birth and had “smoked marijuana about once a week

      during her pregnancy.” (Exh. Vol., p. 30). J.R.B.’s meconium returned

      positive for methamphetamine, amphetamines, and marijuana. The FCM

      inquired about P.C. and was informed that she was with Father. Even though

      the FCM impressed on Mother the importance of having Father call the FCM,

      Father failed to do so. On October 1, 2015, the trial court ordered the removal

      of the Children from the parents’ home.
      Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 2 of 21
[5]   On October 20, 2015, the trial court conducted an initial hearing, at which time

      Parents entered a stipulation, admitting that the Children were Children in

      Need of Services (CHINS) “due to drug use in the home.” (Exh. Vol. p. 43).

      After a dispositional hearing was conducted on November 17, 2015, the trial

      court entered its decree, directing Parents, in relevant part, to participate in any

      programs recommended by DCS or other service providers; maintain suitable

      housing; refrain from illegal drug use; engage in home-based counseling;

      complete a substance abuse assessment and follow all treatment

      recommendations; submit to random drug screens; meet the Children’s medical

      and mental health needs; and attend visits with the Children. The DCS referred

      Parents for services, including among others, to the Hamilton Center for drug

      and alcohol assessments, to a home based case worker to assist with coping

      skills, housing, employment and transportation, and to individual therapy

      sessions.


[6]   From the beginning, Parents’ participation in services was problematic.

      Mother’s compliance with drug services was “sporadic” and “she never

      completed anything.” (Transcript p. 8). While she completed the drug and

      alcohol assessment in December 2015, she failed to consistently attend the

      recommended outpatient and individual therapy. Mother missed a lot of drug

      screens and when she “did screen[,] they were positive for methamphetamine,

      sometimes methamphetamine and marijuana. Rarely did she have a negative

      result.” (Tr. p. 9). Even though Father missed a lot of drug screens, he

      “sometimes would be positive for methamphetamine or marijuana but not as


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 3 of 21
      many times as” Mother. (Tr. p. 9). Both Mother and Father had to restart drug

      treatment several times because they failed to attend many appointments. Even

      though Parents had been ordered to find employment, during the course of the

      CHINS proceedings, Father was only temporarily employed. Mother had

      “gotten a job at Hardees and showed up one day and never showed back up.”

      (Tr. p. 7). Although Father owned a house, Parents were living mostly with

      relatives because “they didn’t have electricity at the house and they couldn’t

      afford to get it turned on.” (Tr. p. 7).


[7]   On January 11, 2016, the State charged Mother with two Counts of

      maintaining a common nuisance, as a Level 6 felony and as a Class B

      misdemeanor. Mother entered into a plea agreement, agreeing to plead guilty

      to the Class B misdemeanor. On August 8, 2016, she was sentenced to 180

      days, with 174 days suspended. Upon her release, Mother commenced living at

      Freebirds, a local sober living environment but she was told to leave at the end

      of January because she was using drugs. DCS referred Mother to Harbor

      Lights for inpatient drug rehabilitation. Despite DCS offering Mother three

      different options of taking her to Harbor Lights, Mother failed to attend—“[s]he

      had excuses.” (Tr. p. 12).


[8]   While Mother participated more often than Father, both Parents did attend the

      supervised visits with their Children. During the visits, it became clear that

      Parents were more bonded with P.C. than J.R.B. Parents would argue in front

      of the Children to the point the FCM would have to intervene and ask Parents

      to stop. DCS would screen Mother after the visit, “and the screens would come

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 4 of 21
       back positive for methamphetamine so she usually [] had something in her

       system when she was visiting the [C]hildren.” (Tr. p. 10).


[9]    After July 2016, DCS updated its referrals for services because Parents had been

       noncompliant and had closed out of most of them. At the beginning of August

       2016, Parents were still not compliant with services and continued to miss and

       test positive on drug screens. Accordingly, on September 15, 2016, the trial

       court, at DCS’s request, changed the permanency plan to termination and on

       December 6, 2016, DCS filed a petition to terminate Parents’ rights to the

       Children.


[10]   DCS’s filing appeared to spur Parents into action and both Mother and Father

       started complying with services. They both had assessments with the therapist

       at Hamilton Center to reengage in the addiction treatment and home based case

       management. Father completed a new substance abuse assessment on

       February 10, 2017, which recommended dual diagnosis group therapy and then

       follow up with a rehab prevention group. Father completed the dual diagnosis

       group in May 2017, but was subsequently closed out of services unsuccessfully

       due to not following up with the rehab prevention group. He was also referred

       for a mental health assessment. After completing the mental health evaluation,

       Father was diagnosed with social anxiety disorder, major depressive disorder,

       and stimulant use disorder. He declined the recommended individual and

       group therapy because he did not believe that his “disorder can be treated with

       therapy or medication.” (Tr. p. 18). Although Parents’ compliance with home

       based case management remained minimal, they did start to comply with the

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 5 of 21
       addiction treatment and submit to drug screens. From December 2016 until

       May of 2017, Parents still missed screens but the ones they did submit to were

       negative.


[11]   Because Parents showed some compliance with services, DCS dismissed its

       petition to terminate Parents’ rights. However, by July 2017, Parents were

       again noncompliant with the drug screens and their attendance with home

       based case management services was “very sporadic.” (Tr. p. 31). Mother

       stopped her addiction treatment because “since the termination case was

       dismissed she didn’t have a reason to go anymore.” (Tr. p. 18). One of

       Parents’ major complaints was that the bus route did not go “all the way to

       their house so they would have to walk all the way to the bus route to be able to

       use their bus pass[.]” (Tr. p. 20). Even though Parents had two different cars,

       “they didn’t last very long.” (Tr. p. 21). They would stay with relatives in town

       to be closer to the bus stop, but they were still late to visits and missed

       appointments.


[12]   Parents’ attendance at supervised visits was problematic. Mother visited more

       consistently than Father. Even after visitation was changed to accommodate

       Father’s work schedule, Father “hardly” attended. (Tr. p. 32). During these

       visits, Mother struggled with implementing parenting techniques and she

       tended to favor P.C., refusing to discipline her as Mother did not “want to be

       the bad guy.” (Tr. p. 33). Mother basically ignored J.R.B. When Father

       attended, he would be “very laid back,” and did not attempt to parent the



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 6 of 21
       Children because Mother “undermine[d] his authority.” (Tr. p. 33). Mother

       was observed to be under the influence during almost all the visits.


[13]   By August 2017, Parents were no longer in compliance with their services.

       Mother tested positive for methamphetamines three times in July and once in

       August. DCS attempted to work with Parents to get them screened, and despite

       asking Parents where and when they would be available, Parents would still

       miss the screening. Neither Parent was compliant with substance abuse

       treatment, parenting classes, or contacting the FCM. During this time, Parents

       were only briefly employed. Mother worked at Burger King “maybe one or

       two days” after which she became employed at Golden Corral. (Tr. p. 19).

       Without providing proof of employment, Father informed DCS that he worked

       odd jobs for which he was “paid under the table.” (Tr. p. 20).


[14]   On August 7, 2017, DCS filed its petition to terminate Parents’ rights. On

       August 10, 2017, Mother was arrested at a hotel and charged with maintaining

       a common nuisance, possession of methamphetamines, and unlawful

       possession of a syringe. On November 16, 2017, Mother pled guilty to

       possession of methamphetamine and unlawful possession of a syringe, both as

       Level 6 felonies, and received concurrent sentences of one and one-half year,

       with 14 days executed and the remainder suspended to probation.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 7 of 21
[15]   In September 2017, Mother gave birth to her third child, B.C., Jr. (Sibling). 1

       Although she did not test positive at Sibling’s birth, she admitted to using drugs

       while pregnant. Mother returned to the Hamilton Center for addiction

       treatment in November of 2017 with a recommendation to restart substance

       abuse programs. After attending one session, Mother did not return. Mother

       again tested positive on November 17, 2017 for methamphetamine,

       amphetamines, and THC, and Father’s screen of November 13, 2017 was

       positive for methamphetamines, amphetamines, opiates, and hydrocodone.


[16]   On December 4, 2017, the trial court conducted a hearing on DCS’s petition.

       Although the Parents failed to attend, their respective counsel was present.

       During the hearing, evidence was presented that since their removal, the

       Children had been in three different foster homes. After “alleged abuse from

       the foster mom” in the first home, the Children were placed in a second, pre-

       adoptive home. However, the foster parents asked for the Children to be placed

       elsewhere when the first termination proceeding was dismissed and there was a

       possibility that the Children might not be adopted. They have remained in their

       current foster home since April 24, 2017. J.R.B. is doing very well in foster

       care, while P.C. has some “growth development” issues for which she is

       receiving therapy. (Tr. p. 48). However, the Children’s Court Appointed

       Special Advocate (CASA) informed the trial court that P.G. plays in feces after




       1
        The record reflects evidence that Sibling has been removed from Parents’ care. However, Sibling is not part
       of these proceedings.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018                    Page 8 of 21
       returning from supervised visits with Parents. Being the Children’s CASA since

       their removal, CASA recommended that the Parents’ rights be terminated.

       CASA opined that Father “cannot break away from [Mother].” (Tr. p. 51). “I

       think at this point with this case, what I’ve seen with this case, the [C]hildren a

       little over two years in DCS, in foster care, the number of placements they have

       been, [termination of Parents’ rights] is the best thing right now.” (Tr. p. 63).


[17]   On December 8, 2017, the trial court entered its Order, finding that there is a

       reasonable probability that the conditions which resulted in the removal of the

       Children from their Parents or the reasons for placement outside the home of

       the Parents will not be remedied and that the continuation of the parent-child

       relationship poses a threat to the well-being of the Children. Accordingly, as

       termination was in the Children’s best interests, the trial court terminated the

       Parents’ rights to their Children.


[18]   Parents now appeal. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                              I. Standard of Review

[19]   Parents challenge the termination of their parental rights to the Children. The

       Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A

       parent’s interest in the care, custody, and control of his or her children is

       ‘perhaps the oldest of the fundamental liberty interests.’” Id. (quoting Troxel v.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 9 of 21
       Granville, 530 U.S. 57, 65 (2000)). However, parental rights “are not absolute

       and must be subordinated to the child’s interests in determining the proper

       disposition of a petition to terminate parental rights.” Id. If “parents are unable

       or unwilling to meet their parental responsibilities,” termination of parental

       rights is appropriate. Id. We recognize that the termination of a parent-child

       relationship is “an ‘extreme measure’ and should only be utilized as a ‘last

       resort when all other reasonable efforts to protect the integrity of the natural

       relationship between parent and child have failed.’” K.E. v. Ind. Dep’t of Child

       Servs., 39 N.E.3d 641, 646 (Ind. 2015).


[20]   Indiana courts rely on a “deferential standard of review in cases concerning the

       termination of parental rights” due to the trial court’s “unique position to assess

       the evidence.” In re A.K., 924 N.E.2d 212, 219 (Ind. Ct. App. 2010), trans.

       dismissed. Our court neither reweighs evidence nor assesses the credibility of

       witnesses. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind.

       2013). We consider only the evidence and any reasonable inferences that

       support the trial court’s judgment, and we accord deference to the trial court’s

       “opportunity to judge the credibility of the witnesses firsthand.” Id. Where, as

       in this case, the trial court enters special findings of fact and conclusions

       thereon under Indiana Trial Rule 52(A), we evaluate whether the trial court’s

       decision is clearly erroneous. Id. Under this standard, we must determine

       “whether the evidence clearly and convincingly supports the findings and the

       findings clearly and convincingly support the judgment.” Id. at 1230.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 10 of 21
                                  II. Termination of Parental Rights Statute

[21]   In order to terminate a parent’s rights to his or her child, DCS must prove:


               (A) that one (1) of the following is true:

               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.
               ****
               (iii) The child has been removed from the parent and has been
               under the supervision of a local office . . . for at least fifteen (15)
               months of the most recent twenty-two (22) months, beginning
               with the date the child is removed from the home as a result of
               the child being alleged to be a [CHINS] . . . ;

               (B) that one (1) of the following is true:

               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.

               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.

               (iii) The child has, on two (2) separate occasions, been
               adjudicated a [CHINS];

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove each of the foregoing elements by

       clear and convincing evidence. C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85,


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 11 of 21
       92 (Ind. Ct. App. 2014). “[C]lear and convincing evidence requires the

       existence of a fact to ‘be highly probable.’” Id. On appeal, Parents do not

       contest the trial court’s findings that the Children have been removed from the

       home for the requisite period of time or that DCS has established a satisfactory

       plan for the Children’s care and treatment.


                                         A. Remediation of Conditions

[22]   We now turn to Parents’ contention that the trial court erroneously concluded

       that there is a reasonable probability either that the conditions resulting in the

       Children’s removal and continued placement out of Parents’ custody will not be

       remedied or that the continuation of the parent-child relationship poses a threat

       to the Children’s well-being. We elect to dispose of this element via the former

       prong.


[23]   In determining whether there is a reasonable probability that conditions will not

       be remedied, we must identify what conditions led to the Children’s “placement

       and retention” outside the home and subsequently determine whether there is a

       reasonable probability that those conditions will not be remedied. K.T.K., 989

       N.E.2d at 1231. In making these decisions, a court “must judge a parent’s

       fitness as of the time of the termination proceeding, taking into consideration

       evidence of changed conditions—balancing a parent’s recent improvements

       against habitual pattern[s] of conduct to determine whether there is a

       substantial probability of future neglect or deprivation.” In re E.M., 4 N.E.3d

       636, 643 (Ind. 2014) (citation and internal quotation marks omitted) (quoting

       Bester, 839 N.E.2d at 152; K.T.K., 989 N.E.2d at 1231). “Habitual conduct may

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 12 of 21
       include ‘criminal history, drug and alcohol abuse, history of neglect, failure to

       provide support, and lack of adequate housing and employment.’” K.E., 39

       N.E.3d at 647. “A pattern of unwillingness to deal with parenting problems

       and to cooperate with those providing social services, in conjunction with

       unchanged conditions, support a finding that there exists no reasonable

       probability that the conditions will change.” Lang v. Starke Cnty. Office of Family

       & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. DCS need

       not “provide evidence ruling out all possibilities of change; rather, it need only

       establish ‘that there is a reasonable probability that the parent’s behavior will

       not change.’” A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind.

       Ct. App. 2013), trans. denied. However, prior to analyzing whether Parents

       have remediated the conditions which led to the Children becoming CHINS,

       we first have to address Mother and Father’s individual arguments.


                                                1. Stable Housing


[24]   We first address Mother’s claim that she “did not lack stable housing, only a

       stable address.” (Mother’s Br. p. 19). Although the record reflects that Mother

       lived with Father, who owned his own residence, Parents lived with relatives or

       friends for the majority of these proceedings because Father could not afford the

       utilities on the residence, or they wanted to live closer to a bus stop to have

       easier transportation to participate in services. A trial court may properly

       consider, among other things, evidence of a parent’s lack of adequate housing.

       McBride v. Monroe Co. Office of Family and Children, 798 N.E.2d 185, 199 (Ind. Ct.

       App. 2003).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 13 of 21
[25]   Parents choose a transient life style, “bouncing around” from place to place.

       (Tr. p. 7). Although DCS referred Parents—at least twice—to home based case

       management services for assistance with housing and employment, Parents did

       not participate and services were closed out. Accordingly, the trial court

       properly found Mother lacked stable housing.


                                           2. Results of Drug Screens


[26]   Parents’ main contention with the trial court’s decision focuses on the evidence

       of Parents’ drug screens. Both Mother and Father assert that the trial court’s

       reliance on their positive tests was erroneous because DCS intentionally did not

       offer any evidence of actual drug screen results. Rather, the evidence included

       in the record to support the trial court’s finding relied on witness testimony and

       exhibits in which DCS or CASA alleged drug use. Mother contends that “DCS

       presented no evidence of specific laboratory test results showing Mother tested

       positive for controlled substances. Through the testimony and exhibits [], DCS

       simply reported information gained from an unidentified source whose

       reliability has never been determined.” (Mother’s Br. p. 21).


[27]   However, at no point during the hearing did either of the Parents object to the

       admission of this evidence. Because they failed to object, they now invoke the

       fundamental error doctrine, which permits a reviewing court to consider the

       merits of an improperly raised error if the reviewing court finds that “the record

       reveals error so prejudicial to the rights of the appellant that he could not have

       had a fair trial.” Grier v. State, 240 N.E.2d 494, 496 (Ind. 1968). “The


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 14 of 21
       fundamental error doctrine is extremely narrow and applies only when the error

       constitutes a blatant violation of basic principles, the harm or potential for harm

       is substantial, and the resulting error denies the defendant fundamental due

       process.” Johnson v. Wait, 947 N.E.2d 951, 959 (Ind. Ct. App. 2011), trans.

       denied. The doctrine applies when “an error was so egregious and abhorrent to

       fundamental due process that the trial judge should or should not have acted,

       irrespective of the parties’ failure to object or otherwise preserve the error for

       appeal.” Whiting v. State, 969 N.E.2d 24, 34 (Ind. 2012).


[28]   Nevertheless, we do not need to decide Parents’ fundamental error allegation.

       Even discounting Parents’ positive drug screens, the record is replete with

       evidence that Parents failed to follow DCS’s recommendations. Although

       Mother completed an initial drug and alcohol assessment, her participation

       lacked thereafter. She missed numerous drug screens, which were then

       considered positive tests, and had to restart drug treatment several times. She

       was twice charged with drug-related offenses. After DCS dismissed its first

       petition for termination, Mother stopped her addiction treatment because “she

       didn’t have a reason to go anymore.” (Tr. p. 18). Despite the fact that Father’s

       participation in substance abuse services was initially better than Mother’s, he

       too missed drug screens, which were subsequently considered positive, and had

       to restart services several times. However, by August 2017, Parents were no

       longer in compliance and, even though DCS attempted to work with them,

       refused to be screened for substance abuse compliancy.


                                            3. Due Process Argument

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 15 of 21
       In claiming that DCS violated her due process rights during these termination

       proceedings, Mother points to CASA’s testimony that a different outcome

       would have resulted if “DCS had been more supportive of the [P]arents.”

       (Mother’s Br. p. 28). CASA “viewed the obligations placed on the [P]arents by

       DCS as so burdensome that even she could not have complied with them.”

       (Mother’s Br. p. 28). As a consequence, Mother argues that “DCS’s overly

       negative approach impacted the [P]arents’ compliance with services.”

       (Mother’s Br. p. 29). Although not phrased as a violation of due process rights,

       Father makes a similar argument alleging that DCS impeded his ability to

       participate in services.


[29]   When terminating a parent-child relationship, the State is bound by the

       requirements of the Due Process Clause of the Fourteenth Amendment to the

       United States Constitution. Lang, 861 N.E.2d at 376-77. Assessing whether a

       parent’s due process rights have been violated in a termination proceeding

       involves the balancing of three factors: “(1) the private interests affected by the

       proceeding; (2) the risk of error created by the State’s chosen procedure; and (3)

       the countervailing government interest supporting use of the challenged

       procedure.” Id. “If a record is replete with procedural irregularities throughout

       CHINS and termination proceedings that are plain, numerous, and substantial,

       we are compelled to reverse a termination judgment on procedural due process

       grounds.” A.P. v. Porter Co. Office of Family and Children, 734 N.E.2d 1107, 1118

       (Ind. Ct. App. 2000), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 16 of 21
[30]   CASA testified that DCS staff expected the Parents to take certain actions

       without DCS giving the Parents the necessary resources to accomplish these

       tasks in return. As such, CASA mentioned that Parents lived outside the city

       limits, without transportation, and had to walk three miles to catch the bus.

       Yet, CASA asserted that Parents were expected to attend appointments, submit

       to drug tests, and attend visitation in addition to finding employment and

       handling their own personal affairs. Nevertheless, despite her testimony,

       CASA advised to terminate Parents’ rights to their Children due to the lengthy

       pendency of the case, and the Parents’ inability to change their life style.


[31]   DCS is not required to offer services to a parent to correct deficiencies in the

       parent’s ability to care for his or her child. In re B.D.J., 728 N.E.2d 195, 201

       (Ind. Ct. App. 2000). Although a participation plan serves as a useful tool in

       assisting parents in meeting their obligations and DCS routinely offers various

       services to parents to assist them in regaining custody of their children,

       termination of parental rights may occur independently of these services, as

       long as the elements of Indiana Code section 31-35-2-4 are proven by clear and

       convincing evidence. Id. Contrary to CASA’s observations, the record

       establishes that DCS personnel attempted to help Parents succeed in their quest

       for family reunification. Numerous times DCS offered Parents transportation,

       home based case management services, and a restart of programs, some even at

       the request of the Parents—all to no avail.


[32]   We reject Parents’ suggestion that the responsibility of their failure to achieve

       sobriety and reunification belonged to the DCS. From one parent to the next,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 17 of 21
       DCS has no way to know whether addiction treatment is failing because the

       treatment is not the most appropriate for the parent or because the parent

       simply does not care enough about reunification to maintain sobriety under any

       form of treatment. Accordingly, we will not place a burden on DCS to monitor

       treatment and to continually modify the requirements for substance abuse

       treatment until a parent achieves sobriety. “Rather, the responsibility to make

       positive changes will stay where it must, on the parent. If the parent feels the

       services ordered by the court are inadequate to facilitate the changes required

       for reunification, then the onus is on the parent to request additional assistance

       from the court or DCS.” Prince v. Department of Child Services, 861 N.E.2d 1223,

       1231 (Ind. Ct. App. 2007).


                                                  4. Remediation


[33]   The entirety of the evidence establishes that the Children were removed from

       the home for two years by the time of the termination hearing. During that

       time, Parents had numerous opportunities to make changes in their life in order

       to become a fit parent. Instead, they maintained a lifestyle that perpetuated the

       reasons that led to the removal of the Children in the first place. DCS removed

       the Children from their Parents’ care due to drug use in the home. Despite the

       trial court’s order to participate in services aimed at reunification and DCS’s

       help in providing these services, Parents never progressed to even unsupervised

       visitation. Numerous times, DCS restarted services only for Parents to fail

       complying with them. Mother “never completed anything.” (Tr. p. 18).

       Instead of being gainfully employed and attend substance abuse treatment,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 18 of 21
       Mother chose to pursue criminal activity. See K.T.K., 989 N.E.2d at 1235-36

       (“Individuals who pursue criminal activity run the risk of being denied the

       opportunity to develop positive and meaningful relationships with their

       children.”). Although Father’s employment and compliance with drug

       treatment was better than Mother’s, he too failed to show progress. Despite a

       brief spur of action on the part of Parents when DCS filed its first termination

       petition, this was short lived and Parents abandoned their positive efforts after

       DCS dismissed its petition. See id. at 1234 (noting that a trial court has

       “discretion to ‘disregard the efforts [a parent] made only shortly before

       termination and to weigh more heavily [the parent’s] history of conduct prior to

       these efforts’”).


[34]   Although we recognize that Father and Mother did participate in some services

       and attended supervised visitation with the Children, “where there are only

       temporary improvements and the pattern of conduct shows no overall progress,

       the court might reasonably find that under the circumstances, the problematic

       situation will not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App.

       2005). In sum, the Children were removed from their Parents’ custody because

       of their unavailability and inability to provide for their basic needs, and during

       those two years, Parents failed to take any meaningful steps to meet their

       parental responsibilities. Accordingly, we find ample support in the record for

       the trial court’s determination that there is a reasonable probability that the

       conditions resulting in the Children’s removal and continued placement out of

       the home will not be remedied.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 19 of 21
                                        B. Best Interests of the Children

[35]   Parents also challenge the trial court’s determination that termination of their

       parental rights is in the best interests of the Children. The parent-child

       relationship is “one of the most valued relationships in our culture.” Bester, 839

       N.E.2d at 147 (quoting Neal v. DeKalb Cnty. Div of Family & Children, 796

       N.E.2d 280, 285 (Ind. 2003)). Thus, the purpose of terminating a parent-child

       relationship is to protect the child, not to punish the parent. In re C.C., 788

       N.E.2d 847, 855 (Ind. Ct. App. 2003), trans. denied. When considering whether

       termination would be in a child’s best interests, the trial court must “look

       beyond the factors identified by [DCS] and . . . look to the totality of the

       evidence.” A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1158 (Ind. Ct.

       App. 2013), trans. denied. “The trial court need not wait until the child is

       irreversibly harmed such that the child’s physical, mental and social

       development is permanently impaired before terminating the parent-child

       relationship.” K.T.K., 989 N.E.2d at 1235. Permanency is a central

       consideration in determining a child’s best interests. Id. Nevertheless, “the

       right of parents to raise their children should not be terminated solely because

       there is a better home available for the children.” In re K.S., 750 N.E.2d 832,

       837 (Ind. Ct. App. 2001).


[36]   It is well established that “[a] parent’s historical inability to provide a suitable

       environment, along with the parent’s current inability to do the same, supports

       finding termination of parental rights is in the best interests of the children.” In

       re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013). Moreover, the testimony of

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 20 of 21
       the children’s CASA is sufficient to support the trial court’s conclusion that

       termination is in the children’s best interests. See McBride v. Monroe Cnty. Office

       of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). Here, DCS and

       the Children’s CASA testified regarding their concerns about Parents’ inability

       to take proper care of the Children. There is no dispute that Parents were

       unmotivated in successfully treating their substance abuse addictions, they

       lacked housing and employment, failed to attend parenting classes, and did not

       progress beyond supervised visitation. The record establishes that while the

       Parents are bonded with P.C., J.R.B. has spent her entire life outside of Parents’

       care. By the time of the termination hearing, both Children had been removed

       from Parents’ care for more than two years, and are thriving in their current

       foster placement. A court is not required to place children on a shelf until

       parents are capable of caring for them properly. See In re Campbell, 534 N.E.2d

       273, 275 (Ind. Ct. App. 1989). Therefore, we find that there is ample evidence

       to support the trial court’s determination that termination of Parents’ parental

       rights is in the Children’s best interests.


                                              CONCLUSION
[37]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the trial court’s order terminating Parents’ rights to their

       Children.


[38]   Affirmed.


[39]   May, J. and Mathias, J. concur

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-349 | July 16, 2018   Page 21 of 21